DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Myoung (U.S. Patent Application Publication 2021/0329346) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Referring to claim 13, Myoung discloses a media-providing system (see Figure 1) comprising: 
a data server (see order control unit 230 in Figure 3); 
and a media-providing server (see content providing control unit 210 in Figure 3) configured to: 
transmit on-demand content related to commerce content to a set-top box (see Paragraph 0049); 
receive a first on-demand request signal for the on-demand content from the set-top box (see Paragraph 0050); 
and transmit the first on-demand request signal to a data server (see Paragraphs 0107-0111); 
the media providing server further including a communication unit communicating with the set-top box and the data server (see Paragraph 0112), and a processor for controlling operations of the media-providing server (see Paragraph 0184), and the data server configured to:
generate an on-demand call request signal including a product code of the commerce content and a user code of the set-top box, in response to the first on- demand request signal (see Paragraph 0112 for in response to an on-demand call request, including a user code of the set-top box and Paragraph 0111 for the order control unit 230 also determining the exact item the user is ordering);
transmit the on-demand call request signal to an on-demand ARS server (see Paragraph 0112);
receive process status information on the on-demand call request signal from the on-demand ARS server (see Paragraphs 0130-0132 for receiving additional order information from the ARS server); and
transmit a first message corresponding to the process status information to a user terminal corresponding to the first on-demand request signal (see Paragraph 0133 for the user receiving the additional order information).

	Referring to claims 1 and 7, see the rejection of claim 13.

Allowable Subject Matter
Claims 2-6, 8-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421

May 25, 2022